Citation Nr: 1303007	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  04-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic renal failure, to include as secondary to hepatitis C and as secondary to hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for hepatitis C.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

With regard to the issue of entitlement to service connection for hypertension, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating determination was sent to the Veteran in March 2004.  This issue was previously before the Board several times.  In May 2007, the Board denied the appellant's claim on appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  An April 2009 Court memorandum decision (with the Judgment entered in May 2009) vacated the May 2007 Board decision and remanded the matter to the Board for further adjudication.  In October 2009, the Board again denied the appellant's hypertension claim.  The case was returned to the Court on appeal.  In May 2010, the Court issued a memorandum decision vacating the October 2009 Board decision and remanding the matter to the Board for further adjudication.  In November 2010, the Board remanded the case for additional development consistent with the Court's directives.  In January 2012, the Board remanded the case to obtain the Veteran's records in the custody of the Social Security Administration (SSA) after the Veteran notified VA of their existence.

With regard to the issue of entitlement to service connection for chronic renal failure, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO rating decision sent to the Veteran in May 2009.  This issue was previously before the Board in January 2012, when it was remanded as inextricably intertwined with the hypertension issue.

With regard to the increased rating and TDIU issues, this matter has come before the Board on appeal from an April 2012 RO rating decision.  As discussed in more detail below, the Board finds that the Veteran filed a notice of disagreement concerning these issues later in April 2012, and no statement of the case has been issued to address those claims.

The Board notes that the November 2010 and January 2012 remands directed, with regard to the hypertension issue decided below, that the RO provide the Veteran with a VA medical examination addressing the hypertension issue and obtain the Veteran's SSA records.  A January 2011 VA examination report shows that the directed examination and medical opinions have been adequately provided.  The Veteran's SSA records have been obtained and associated with the claims file.  With regard to the hypertension issue decided below, the Board finds that the directed actions have been completed in compliance with the Board's November 2010 and January 2012 remands.

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for chronic renal failure, with one of the theories of entitlement featuring a contention that the chronic renal failure is secondary to service-connected hepatitis C.

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The only VA examination report of record that has been prepared for the purpose of addressing this specific issue is a September 2012 VA examination report.  That VA examination report finds that the Veteran's chronic renal failure has not been caused by his hepatitis C.  Within the Disability Benefits Questionnaire (DBQ) format, the September 2012 VA examiner checked the box to indicate that "The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The rationale, in pertinent part, explains that the specific history of the Veteran's chronic renal failure "is consistent with an acute infection and dehydration etiology."  Significantly, neither the examiner's DBQ response nor the examiner's discussion of rationale addresses the critical question of whether the Veteran's chronic renal failure may have been permanently aggravated in severity by the Veteran's service-connected hepatitis C.  For this reason, the September 2012 VA examination report is inadequate for the purposes of providing medical evidence addressing the theory of secondary service connection at issue.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Board notes that the September 2012 VA examination report does not address any question of direct service connection on this issue; the report does not address whether the chronic renal failure may be directly due to service.  Although the chronic renal failure issue has not yet been appealed to the Court, the Board observes that the Court's May 2010 memorandum decision concerning the hypertension issue makes mention of the renal failure issue: "the Secretary argues that the Board failed to address adequately whether [the Veteran]'s in-service condition of acute urethritis either caused or aggravated his kidney failure and hypertension, potentially entitling him to service connection."  To the extent that the record now suggests a contention that the Veteran's in-service urethritis caused or aggravated his chronic kidney failure / chronic renal failure, the Board finds that it is appropriate to have the medical question addressed by the new VA examination that is already required in this matter for other reasons (explained above).  In this regard, the Board takes notice of the fact that the Court has issued two memorandum decisions, concerning the hypertension issue, emphasizing the necessity for a VA examination to directly evaluate the significance of the in-service urethritis to the etiology of the claimed disability.

With regard to the issue of entitlement to service connection or hypertension, the Board additionally notes that there are indications in the record that the Veteran's hypertension could be permanently aggravated in severity by his chronic renal failure.  For instance, the Board notes that the April 2007 VHA medical opinion of record (developed specifically with regard to the hypertension issue and not otherwise addressing the renal failure issue on appeal) contains the comment: "hepatitis C can cause renal disease and even failure, which could and would likely lead to worsening hypertension as well as worsened hypertensive vascular disease."  The fact that the record contains a clear medical indication that chronic renal failure may permanently aggravate hypertension compels the Board to consider that the outcome of the claim for service connection for chronic renal failure may have a significant effect upon the outcome of the claim for service connection for hypertension.  The issues must therefore be considered inextricably intertwined.  Accordingly, consideration of the claim of service connection for hypertension must be deferred until the claim for service connection for chronic renal failure is decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  The RO/AMC should reconsider the hypertension issue after development and readjudication of the chronic renal failure issue on appeal has been completed.

The Board regrets the additional delay from another remand in this case.  However, under the circumstances explained above, the Board has no discretion and must take the necessary steps to ensure an adequate record for proper appellate review.

Finally, the Board notes that an April 2012 RO rating decision denied claims of entitlement to an increased disability rating for hepatitis C and for TDIU.  Later in April 2012, the Veteran submitted a statement to the Board expressing a desire for the Board to award a total disability rating for hepatitis C, and making further mention of the claim for TDIU.  The Board interprets the Veteran's April 2012 statement as expressing disagreement with the April 2012 RO rating decision.  The Board views this April 2012 statement (when received at the RO as a result of this remand) as a notice of disagreement (NOD) with the April 2012 RO rating decision.  See 38 C.F.R. § 20.302(a).  As such, a statement of the case is necessary so that the Veteran may complete an appeal by filing a timely substantive appeal if he so desires.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination by an appropriate kidney specialist to determine the nature and etiology of the claimed chronic renal failure disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that renal failure was manifested during the Veteran's active duty service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that renal failure was caused by, or permanently aggravated by, the Veteran's service- connected hepatitis C?  In answering this question, please be sure to address both whether it was caused and whether it was permanently aggravated by the hepatitis C.

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's chronic renal failure is etiologically linked (through causation or through aggravation) to the Veteran's in-service diagnosis of urethritis?  In answering this question, please specifically discuss the documented in-service diagnosis of urethritis and any etiological relationship between the urethritis and the Veteran's kidney failure.  Please offer a rationale for the conclusions drawn.

2.  In the interest of avoiding further remand, the AMC/RO should review the opinion obtained and ensure that it satisfies the requirements of this remand and that an adequate rationale has been offered.

3.  With regard to the issues of entitlement to an increased disability rating for hepatitis C and entitlement to TDIU, the RO/AMC should take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the April 2012 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



